UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: CENTER COAST MLP FOCUS FUND (Class A: CCCAX) (Class C: CCCCX) (Class I: CCCNX) ANNUAL REPORT November 30, 2013 Center Coast MLP Focus Fund A series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 25 Supplemental Information 26 Expense Example 31 This report and the financial statements contained herein are provided for the general information of the shareholders of the Center Coast MLP Focus Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. www.cccmlpfocusfund.com January, 17th 2014 Dear Fellow Shareholders: We are pleased to present the Center Coast MLP Focus Fund’s (“the Fund”) Annual Report for the period ending November 30th, 2013. The Fund’s no load Institutional share class (CCCNX) returned +15.96% net of expenses and corporate taxes, for the twelve month period ending November 30th, 2013.This can be compared to the total return, including dividends and capital gains reinvested of +30.30% for the broader equity markets as defined by the Standard and Poor 500 Index (“S&P 500”) over the same time period.This year’s annual report concludes the 35th month of the Fund’s existence, and since inception the Fund has generated a cumulative total return of +32.47% and an annualized return of 10.13%. (For the period ended 12/31/13, the Fund’s one-year total return for the Institutional share was 18.76% and since inception (12/31/10), cumulative return was 32.59% and average annual total return was 9.86%, respectively.Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. For the most recent month end performance, please call (877) 766-0066. The Fund’s gross operating expense ratio for the Institutional Shares is 4.15% as stated in the current prospectus as of the date of this report. However, the Fund’s investment advisor contractually agreed, until March 31, 2014, to waive its fees or absorb expenses so that the total annual fund operating expense does not exceed 1.25%. Otherwise, performance shown would have been lower.) Despite growing distributions and attractive yields, Master Limited Partnerships (“MLPs”) in general,as well as the Fund, underperformed the broader equity markets over the past 12 months.While performance screens strong on an absolute basis, we take this opportunity to analyze the Fund’s returns in comparison to the broader equity markets. During such exercise, we will address the key drivers of over and under performance as well as disclose our expectations for the sector and Fund heading into 2014. The Fund’s fiscal year commenced on December 1st, 2012, entering into one of the worst performing months of the year as the Fund’s Institutional Class depreciated -2.27% versus the S&P 500’s +0.91% appreciation.Such underperformance is attributable to investor’s harvesting both gains and losses ahead of perceived year-end tax law changes as a result of concerns surrounding the fiscal cliff and debt ceiling. Specifically, investors’ feared that federal tax rate hikes would negatively impact all investment gains, including those from MLPs. Further, investors began speculating on tax code changes on pass-through entities, including MLPs. A weaker broader energy market, heavy equity issuance calendar, passing of dividend ex-dates, and outcome of the Presidential election fueled such concerns. However, investors’ apprehension was mitigated with the passing of the fiscal cliff deal on January 1, 2013, which provided certainty around dividend and personal tax rates, thereby reducing the risk of recession and lifting the overall equity capital markets. Further, investors gained greater confidence in the continuation of the MLP tax status as they realized 1) the degree to which MLPs support the economy and the essential role they play in achieving energy independence, as well as 2) Congress’ backing of the MLP structure, as evidenced by continued bipartisan legislation seeking the inclusion of renewables’ within MLP qualifying income. With tax change uncertainty mitigated, investor confidence regained, and underlying MLP fundamentals well-intact, investors returned to the asset class in droves, resulting in MLPs having one of the best January performances of most asset classes, surpassing returns of a typical “January effect.” For simplicity, we view January returns as a “catch-up” trade or rather carry-over of returns that could have occurred in 2012, based on the fundamentals, as many delayed investment until tax concerns were abated. Such robust January performance nearly offset December underperformance, as CCCNX nearly caught up to the S&P 500 returning +6.54% in the first fiscal quarter versus the S&P 500’s +7.57%. 1 The Fund began the second fiscal quarter with healthy returns of +4.17% in March as two closed-end funds began putting to work over $1.7 billion of capital into the MLP space. Such capital inflows not only drove up prices but also transitioned MLP ownership to a more institutional base. Returns were however muted in May as investors indiscriminately sold yield‐oriented securities in response to Ben Bernanke’s initial comments and ultimate plan to taper then terminate the government’s quantitative easing program (QE). Such comments resulted in a spike in the U.S. 10 year Treasury rate as it rose +30.9% from May 2 to May 31, 2013, ultimately reaching 2.13% at the end of May. Such fears constrained CCCNX’s second fiscal quarter performance, returning +3.52% versus the S&P 500’s +8.22%. These initial interest rate fears were mitigated towards the end of June, however, completely offsetting the aforementioned second quarter selloff. Such investor return, in our estimation, was a result of exaggerated concerns surrounding potential MLP cost of capital and interest expense inflation as well as limited access to capital markets.While concerns were based on some degree of truth, they were inflated given the relatively low level of interest rates and well shielded nature of MLPs, specifically CCCNX portfolio holdings, given inflation escalator clauses in contracts, high fixed versus floating debt ratios, and distant fixed debt maturity dates.Such investor return in light of rising interest rates also highlighted the widely held theory of MLP re‐valuation, whereby MLP valuations tend to improve from historical levels with increased liquidity, market capitalization, and investor acceptance – all of which have and are currently taking place.Performance was also supported by continued strong fund flows as a new closed-end fund product raised and deployed approximately $1.5 billion (levered) of new capital into high yielding natural gas focused MLPs.While performance was dragged down by an abundance of capital markets transactions, including a ~$1.2 billion Williams Partners L.P. (WPZ) overnight equity offering and two ~$427 million initial public offerings (IPOs) in Phillips 66 Partners L.P. (PSXP) and QEP Midstream Partners L.P. (QEPM), overall CCCNX fiscal third quarter returns outperformed the S&P 500, returning +1.62% versus +0.67%, respectively. The Fund returned +3.46% during the fiscal fourth quarter versus the S&P 500’s 11.16%. Underperformance was attributable to several macro headlines including speculation of the Federal Reserve’s tapering of stimulus policies, anticipation of and eventual shutdown of the U.S. government, and political unrest in the Middle East.Key implications of such headlines included commodity price fluctuations and an end of quarter spike in interest rates. In addition to these macro headlines, MLPs were negatively influenced by several micro factors, including comparably weaker earnings, ex-dates, tax loss and gain harvesting, and portfolio space making for several large equity transactions. For context regarding portfolio space making, approximately $10.2 billion of equity was raised during the quarter, ~$4.4 billion of which was related to eight IPOs, one being the largest MLP IPO in history.Another micro factor that impacted results was the relative weakness of the Kinder complex (Tickers: KMI, KMP, KMR, EPB), as KMR and EPB, two overweight positions in CCCNX, returned -2.41% and +1.23%, respectively. The underperformance of the Kinder complex was in response to a Hedgeye article attacking the classification of growth versus maintenance capital expenditures (“Capex”) in their CO2 / Crude Oil segment as well as the overall level of maintenance Capex across the pipeline business.We viewed the grounds for such attack baseless, with our views later validated by Rich Kinder’s webcasted counterargument as well as insider buying in the name. Although fiscal year ending November 30, 2013 can be summarized as a fickle year, we view it as a successful one, as strong absolute returns and key transformational events not only provided solid 2013 returns, but better positioned the asset class for years to come.CCCNX investors enjoyed an annual return of 15.96% with a Fund distribution rate of 6.2%, and distribution growth of +1.79%.Distribution growth in the Fund’s portfolio exceeded expectations, with the Fund’s underlying holdings delivering a weighted average distribution increase of approximately 8.00%.Such underlying growth was primarily the direct result of previous capital expenditures (“Capex”) by MLPs in the form of both acquisitions and organic (new build) expenditures.In 2012, MLPs as a sector invested $38.8 billion in new acquisition Capex and $22.4 billion in organic Capex1.Those 2012 investments drove the impressive MLP distribution growth in 2013.In 2013, MLPs greatly exceeded the previous year’s acquisition and organic Capex figures with approximately $46.6 billion and $30.2 billion invested, respectively1.In continuation of the energy infrastructure buildout, MLPs are expected to maintain similarly large Capex programs as they are forecasted to spend approximately $29.4 billion in organic Capex in 20141.These capital expenditures are in response to the rapid production growth taking place in the U.S. today and provide us clear insight into the potential distribution growth in 2014 and beyond. 1 Source: Wells Fargo MLP Monthly:December 2013 2 In addition to MLP’s strong fundamental backdrop, we foresee a less eventful 2014 as many of the events, or rather crises, that burdened 2013 are non-recurring and/or resolved.More specifically, we view the selloffs around the 2012 Presidential election, fiscal cliff, and debt ceiling deadlines as one-time events. Further, selling around QE tapering speculation should be greatly reduced given the Fed’s announced plan to taper, yet maintain interest rate levels during a mid-December Federal Open Market Committee (FOMC) meeting.The Committee’s plan involves the reduction of its Treasury and agency mortgage-backed securities purchases by $5 billion apiece, leaving new purchase rates at $40 billion and $35 billion per month, respectively. Despite this announced taper, the committee expects to maintain the Fed Funds rate well past a 6.5% unemployment rate, especially if inflation is projected to remain below 2.0%.The committee also lowered its interest rate projections for 2015 and 2016.In addition to a cooperative Fed, investor concerns can also be mitigated by the fact that while interest rates have risen substantially over the past 12 months, they remain quite low on an absolute basis (U.S. 10 Year Treasury was 2.74% on 11/29/13). Even if interest rates were to substantially increase, the Fund’s underlying holdings should be well shielded from negative cost implications as their debt structures are approximately 84.9% fixed at a 5.5% interest rate maturing on 5/23/24 on average.Additionally, the Fund’s holdings have no material near term fixed debt maturities.We also believe concerns around potential MLP tax code reform have been greatly reduced given the reintroduction of the MLP Parity Act this past April.Such legislation further safeguards the MLP tax status as it not only proposes for the extension of MLP eligibility to alternative energy sources (e.g. renewables),but has bi-partisan support as the bill was proposed to the House and Senate by a consortium of both Democratic and Republican leaders.Equity issuances were also a large detractor to the Fund’s 2013 performance as approximately $33.9 billion of new equity was issued into the market2.While Capex programs are expected to continue in the future, the equity forecasted to support such growth is far less than that of 2013 as only $18.4 billion of new equity is forecasted to be issued in 20142. SUMMARY Fiscal year 2013 proved to be an eventful, yet successful year for CCCNX as well as MLPs in general.While returns were lower than the broader markets on a relative basis, they were quite strong on an absolute level.Nonetheless, we believe the performance delta was driven by several variables with the most notable being concerns and speculation around rising interest rates, potential personal and MLP tax reform, and magnitude of equity issuances.While these factors greatly impacted 2013 performance, we believe them to be non-recurring and/or resolved/muted heading into 2014.We also look favorably on MLP fundamentals as the space should continue to benefit from record volumes of hydrocarbons being produced in the U.S.Growing supplies are driving increased volumesacross midstream assets and strong demand for new infrastructure.Thus, with the role of MLPs in the infrastructure buildout well-intact, resolution of the impediments of 2013, and continued strong funds flows, we maintain a positive outlook on the future prospects for the Fund for 2014 and beyond.The Fund’s underlying holdings exited the fiscal year with an approximate distribution rate of 5.6% and strong potential for high distribution growth in 2014.We believe these two variables alone are enough to provide strong catalysts for prospective total return.As always, we appreciate your investment with us and please feel free to contact us should you have any questions. Best Regards, Dan C. Tutcher Robert T. Chisholm Portfolio Manager Portfolio Manager 2 Source: Wells Fargo MLP Monthly:December 2013 3 IMPORTANT RISKS AND DISCLOSURES The views expressed in this report reflect those of the Fund’s Sub‐Advisor as of the date this is written and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. To the extent this report contains forward looking statements, unforeseen circumstances may cause actual results to differ materially from the views expressed as of the date this is written. An investment in the Center Coast MLP Focus Fund is subject to risk, including the possible loss of principal amount invested and the following risks which are more fully described in the prospectus.The Fund concentrates in master limited partnerships (MLPs), which involve additional risks to those from investments in common stock, including but not limited to cash flow risk, tax risk, and risks associated with limited voting rights.In order to provide professional management of a portfolio comprised primarily of MLP investments in a mutual fund format, the Fund is structured as a “C” Corporation.Therefore, unlike most other open-end mutual funds, the Fund will accrue and pay federal, state and local income taxes on its taxable income, if any, at the Fund level, which will ultimately reduce the returns that the shareholder would have otherwise received.Additionally, because the Fund is taxable as a “C” corporation, the Fund’s net asset value per share (“NAV”) will include a deferred tax expense or asset, which is reflected in the Fund’s NAV on a daily basis.The Fund’s deferred tax expense or asset is based on estimates that could vary dramatically from the Fund’s actual tax liability/benefit, and therefore, could have a material impact on the Fund’s NAV.The Fund, unlike the MLPs in which it invests which are treated as partnerships for U.S. Federal income tax purposes, is not a pass-through entity.Consequently, the tax characterization of the distributions paid by the Fund, such as dividend income or return of capital, may differ greatly from those of its MLP investments. The Fund currently anticipates paying cash distributions at a rate (as a percentage of net assets) that is approximately equal to the distribution rate it receives from the MLPs in which it invests (that is, at approximately the same rate as the distributions paid by the MLPs in the Fund’s portfolio, including returns of capital, as a percentage of the aggregate value of the MLPs in the Fund’s portfolio), without offset for the expenses of the Fund.In doing so, the Fund may have to maintain cash reserves, borrow or sell certain investments at less desirable prices in order to pay the expenses of the Fund.The Fund is not required to make distributions and in the future could decide not to make such distributions or not to make distributions that are approximately equal to the distribution rate it receives from the MLPs in which it invests. The portion of the distribution received by the U.S. shareholder from the Fund that constitutes a return of capital will decrease the U.S. shareholder’s tax basis in his or her Fund shares (but not below zero), which will result in an increase in the amount of gain (or decrease in the amount of loss) that will be recognized by the U.S. shareholder for tax purposes at the capital gains rate on the later sale of such Fund shares.Historically, the Fund’s distributions have been considered 100% return of capital. The MLPs owned by the Fund are subject to regulatory and tax risks, including but not limited to changes in current tax law which could result in MLPs being treated as corporations for U.S. federal income tax purposes or the elimination or reduction of MLPs tax deductions, which could result in a material decrease in the Fund’s NAV and/or lower after-tax distributions to Fund shareholders. 4 As a non‐diversified fund, the Fund may focus its assets in the securities of fewer issuers, which exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. A substantial portion of the MLPs within the Fund are primarily engaged in the energy sector. As a result, any negative development affecting that sector, such as regulatory, environmental, commodity pricing or extreme weather risk, will have a greater impact on the Fund than a fund that is not over‐weighted in that sector.Accordingly, the Fund may not be suitable for all investors.Investors should read the prospectus carefully and should consult with their tax, accounting or financial consultants before investing. The S&P 500 Index is a broad‐based, unmanaged measurement of changes in stock market conditions on the average of 500 widely held common stocks. One cannot invest directly in an index. 5 Center Coast MLP Focus Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional shares, made at its inception, with a similar investment in the S&P 500® Index. Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. This index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of November 30, 2013 1 Year Since Inception (12/31/10) Before deducting maximum sales charge Class A¹ 15.67% 9.99% Class C² 14.84% 9.05% Institutional Class³ 15.96% 10.13% After deducting maximum sales charge Class A¹ 9.00% 7.78% Class C² 13.84% 9.05% S&P 500® Index 30.30% 15.69% The performance date quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (877) 766-0066. Gross and Net Expense Ratios for Class A shares are 4.31% and 4.28% respectively, for the Class C shares are 4.78% and 4.75% respectively, and for the Institutional Class shares are 4.15% and 4.12% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses to ensure that the total annual operating expenses, excluding deferred income tax expenses, do not exceed 1.50%, 2.25% and 1.25%, for Class A, Class C and Institutional Class Shares respectively.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2014. ¹ Maximum sales charge for Class A shares is 5.75%.No initial sales charge applied to purchase of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. ² A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. ³ Institutional Class shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. 6 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES – 105.6% DIVERSIFIED – 42.2% Enbridge Energy Management LLC* $ Enbridge Energy Partners LP Enterprise Products Partners LP Kinder Morgan Management LLC* ONEOK Partners LP Targa Resources Partners LP Williams Partners LP GATHERS & PROCESSORS – 16.3% Access Midstream Partners LP Crestwood Midstream Partners LP Crosstex Energy LP EQT Midstream Partners LP Midcoast Energy Partners LP* Western Gas Partners LP GENERAL PARTNERS – 1.0% Kinder Morgan, Inc. Plains GP Holdings LP - Class A* NATURAL GAS/NATURAL GAS LIQUIDS – 19.2% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Spectra Energy Partners LP Tallgrass Energy Partners LP TC Pipelines LP REFINED/CRUDE OIL – 26.9% Buckeye Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TOTAL MASTER LIMITED PARTNERSHIP SHARES (Cost $1,896,015,530) 7 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Principal Amount Value SHORT-TERM INVESTMENTS – 1.7% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $38,423,740) TOTAL INVESTMENTS – 107.3% (Cost $1,934,439,270) Liabilities in Excess of Other Assets – (7.3)% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts WRITTEN OPTION CONTRACTS – 0.0% CALL OPTIONS – 0.0% Martin Midstream Partners LP Exercise Price: $45, Expiration Date: December 21, 2013 $ ) ) TOTAL WRITTEN OPTION CONTRACTS (Proceeds $37,589) $ ) LLC – Limited Liability Company LP – Limited Partnership * No distribution or dividend was made during the period ended. As such, it is classified as a non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 Center Coast MLP Focus Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Sector Percent of Total
